                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 PRECISION TRENCHLESS, LLC,                 :         CIVIL CASE NO.
 ET AL.,                                    :         3:19-CV-0054 (JCH)
       Plaintiff,                           :
                                            :
         v.                                 :
                                            :
 SAERTEX MULTICOM LP, ET AL.,               :         MARCH 30, 2020
     Defendants.                            :


      RULING ON PRECISION’S MOTION FOR RECONSIDERATION (DOC. NO. 96)

I.      INTRODUCTION

        On March 12, this court granted in part and denied in part Ludlow Construction

Company’s (“Ludlow”) Motion for Partial Summary Judgment against Precision

Trenchless, LLC (“Precision”). See Ruling (Doc. No. 89). Precision now moves the

court to reconsider and/or clarify its Ruling. See Motion for Reconsideration (Doc. No.

96). For the reasons stated below, Precision’s Motion is denied.

II.     STANDARD

        “The standard for granting [a motion for reconsideration] is strict, and

reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see also D. Conn. L. Civ. R. 7(c)

(“Motions for reconsideration shall not be routinely filed and shall satisfy the strict

standard applicable to such motions. Such motions will generally be denied unless the

movant can point to controlling decisions or data that the court overlooked in the initial

decision or order.”).


                                                1
III.   DISCUSSION

       In its Motion to Reconsider, Precision objects to this court’s holding that “[t]he

unambiguous language of the Subcontract, as well as the weight of case law in this

state, make it clear that Precision agreed to indemnify Ludlow for the damages and

claims at issue here.” Ruling at 10. Precision moves the court to reconsider this

holding:

       Precision requests that the Court reconsider or modify its Order granting
       summary judgment in favor of Ludlow on its contractual indemnity claim
       (Count I) consistent with the reasoning in Your Honor’s decision in Costin
       v. Bhandari Constructors & Consultants, Inc., 285 F. Supp. 2d 165, 169
       (D. Conn. 2003) to clarify that Precision is only obligated to indemnify
       Ludlow for the damages and claims at issue in this consolidation action to
       the extent they do not arise out of Ludlow’s own negligence.

Mot. at 1. The court denies Precision’s motion to modify or reconsider its prior Ruling.

       In Costin v. Bhandari, this court analyzed the following subsection of an

indemnity provision:

       Section 7: Indemnification. The Subcontractor [Tip Top] further specifically
       obligates himself to the Surety [USF&G] in the following respects, to-wit: . .
       . (c) To pay for all materials furnished and work and labor performed under
       this Contract, and to satisfy the Surety thereupon whenever demand is
       made, and to indemnify the Surety against and save them and the
       premises harmless from any and all claims, suit, or liens therefore by
       others than the Subcontractor.

285 F. Supp. 2d 169-170. The other subsections specified that Tip Top would only be

liable for specific, enumerated examples of its own negligence. Id. at 170. However,

the court found the language of subsection (c) to be ambiguous. “For example,

although it would appear at first glance that the word ‘them’ refers to the Surety, the

court notes that the Surety is referred to in the singular (e.g., “him”), in other parts of the

subcontract, including the preceding two subsections.” Id.



                                               2
       The court noted that any agreement that entitled USF&G to indemnity for its own

negligence would violate section 52-572k(a) of the Connecticut General Statutes.

Based on the ambiguity in the contract, and this provision of the Connecticut General

Statutes, the court held:

        [T]o the extent that there remains a genuine issue of material fact as to
       whether Tip Top was liable for the injuries that are at issue in this case,
       and to the extent that USF&G's contractual indemnification claim merely
       seeks to hold Tip Top liable for its own acts and omissions under the
       contract, this claim survives Tip Top's motion for summary judgment.

Id.

       In its Motion, Precision objects that this court’s holding as to Count One “does

not carve out damages that are found to be caused by Ludlow’s own negligence” and

that the holding “does not include language that accounts for this exception as [Costin]

did.” Mot. at 3. Unlike the contract in Costin, there is no ambiguity in the Subcontract at

issue in Ludlow’s Motion for Summary Judgment. The Subcontract expressly excludes

Precision’s duty to indemnify Ludlow for Ludlow’s negligence. See Agreement Between

Contractor and Subcontractor (“Subcontract”) (Doc. No. 55-5), at 5 (“[Precision] shall

not be required by this agreement to indemnify a party for that portion of any loss that is

directly attributable to the negligence of the party to whom indemnification is owed,

except to the extent such indemnification is permitted by law.”). Because Ludlow never

sought indemnity for its own negligence, and because there was never any question

that such a demand would violate the terms of the Subcontract and Connecticut law, the

court did not include the language it included in Costin.

       The court’s holding–that “Precision agreed to indemnify Ludlow for the damages

and claims at issue here”—remains sound and will not be modified. The court does not



                                             3
imply, and never intended to imply, that the claims “at issue here” involved claims

asserting Ludlow’s negligence. The claims “at issue” in Ludlow’s Motion for Summary

Judgment involved damages “resulting from performance of [Precision]’s Work under

the Subcontract,” “arising out of . . . an act or omission of [Precision]” or Precision’s

subcontractors, but not including “any loss that is directly attributable to the negligence

of [Ludlow].” See Subcontract at 5.

IV.    CONCLUSION

       For the reasons stated above, Precision’s Motion for Reconsideration (Doc. No.

96) is denied.

SO ORDERED.

       Dated this 30th day of March 2020 at New Haven, Connecticut.



                                            /s/ Janet C. Hall
                                           Janet C. Hall
                                           United States District Judge




                                              4
